Citation Nr: 1129147	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a disorder manifested by dizziness.

3.  Entitlement to service connection for panic disorder, also claimed as secondary to a dizziness disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in July 2009 and the transcript is of record.

The case was brought before the Board in November 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him appropriate VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes the Veteran also perfected an appeal seeking entitlement to service connection for left ear hearing loss.  During the pendency of this appeal, the claim was granted in a February 2011 rating decision.  Accordingly, the issue is no longer before the Board here.

The issues of entitlement to service connection for dizziness and panic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.




FINDING OF FACT

The competent, credible and persuasive evidence fails to establish that the Veteran has a current low back disorder, to include degenerative joint disease (DJD) and lumbalgia, related to any event, injury or disease incurred during his military service; and DJD was not diagnosed within one year of separation from the military. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in April 2005 and November 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2009 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the letters provided to Veteran, although compliant as to content, were not compliant as to timing as the November 2009 notice letter was sent after the initial rating decision.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in March 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the veteran of any evidence that could not be obtained.  The Veteran's service treatment records and records associated with his Social Security Administration (SSA) disability claim are in the claims file.  Private medical records identified by the Veteran have been obtained and associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in December 2009.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no competent, credible and persuasive evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duties to notify and assist the Veteran, and the Board may proceed to consider the merits of the claim without prejudice to him.  

Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the earliest evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has suffered from back pain ever since an in-service injury in which he slipped and fell on ice, hurting his back. 

The Veteran's service treatment records confirm the Veteran was seen complaining of back pain after a fall in January 1967.  At that time, the doctor noted a muscle spasm and an inability to flex.  The Veteran was shortly discharged in March 1967 for an unrelated medical condition (total left ear deafness).  Upon discharge, the medical board concluded the Veteran's total left ear deafness rendered him unfit for duty, but did not at that time discuss or note any diagnosis relevant to the Veteran's low back.  While the service treatment records confirm a slip-and-fall injury where the Veteran hurt his back, the records as a whole do not confirm in-service incurrence of a chronic low back disorder.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current low back disorder can be related to his in-service injury or any other incident of his military service.  The Board concludes it cannot.

After service, the Veteran did not complain of or seek treatment for his back for decades.  The Board notes the claims file contains voluminous treatment records dating back to the 1970s through 2010.  These records are largely silent for complaints of or treatment for back pain except for treatment records from September and October 1996, nearly three decades after service.  At that time, the Veteran sought treatment from a private chiropractor for lower back pain.  He reported a three years history of pain but no history of prior injury in service.  The assessment was "lumbalgia."  The Board further notes the record indicates the Veteran suffered some sort of occupational spine injury, but he testified during his hearing before the Board that the injury affected his neck, and not his lower back.  There are treatment notes from this same private chiropractor from July 1999 through August 2001 for cervical spine pain and vertigo, but no mention of low back pain is made.  Nor is there any mention of the cause of the Veteran's cervical spine pain.  

The Veteran was afforded a VA examination in December 2009 to ascertain whether the Veteran has a current low back diagnosis related to his in-service fall.  The VA examiner noted the Veteran's complaints of pain since his slip and fall injury in the military, as well as his complaints of weakness and numbness of the left lower extremity.  The examiner further noted the Veteran has not received any recent treatment for his low back nor are there x-rays more recent than the 1980s.  After examination, to include x-rays, the VA examiner diagnosed degenerative joint disease (DJD) of the lumbar spine, but opined that the diagnosis is not related to the in-service injury (i.e., the fall on the ice).  The examiner's rationale for his opinion was that the complaint of back pain was mentioned only once briefly in the medical records, the Veteran was neurologically intact after the fall, and there is no evidence of follow up care or of a chronic condition that originated at that time.

The Board finds the examiner's opinion to be highly probative.  It is thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Also compelling, no medical professional has ever linked the Veteran's back disorder to his military service or otherwise disagreed with the 2009 VA examiner's findings or opinion.

The Veteran believes he incurred a chronic back disorder at the time of the 1967 slip-and-fall injury in the military.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, while the Veteran is competent to report on symptoms he experienced at the time of the injury, he is not competent to report that he incurred a diagnosable back disorder at the time of the injury.  Indeed, the Veteran was not actually diagnosed with any kind of low back disorder until 1996, nearly three decades after the injury.  Accordingly, his testimony that he had back pain ever since his military injury is not "contemporaneous" with a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

The Board does not doubt that the Veteran believes his back disorder is related to the in-service injury.  Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

The Board has considered the Veteran's statements describing his in-service injury and his subsequent back pain through the years.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that the lay evidence presented by a veteran concerning his continuity of symptoms after service is generally credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  

In this case, however, despite the Veteran's description of on-going back pain since 1967, he did not actually seek treatment for back pain for a significant period of time after his discharge form service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the October 2009 VA examiner opined the diagnosis was unlikely related to his in-service injury.  For these reasons, the Board finds the medical evidence, or lack thereof, to be more probative than the Veteran's statements of a continuity of symptomatology.  

Moreover, for service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus between the Veteran's symptomatology and some event, injury or disease in service.  In other words, even accepting the Veteran's allegations, no medical professional has ever linked his current low back disorder to any incident of service.   Indeed, there is medical evidence to the contrary.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for a low back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

As indicated above, the Veteran claims he slipped and fell on ice while in the military.  The Veteran claims that, at the time, he suffered a blow to the head causing left ear deafness and persistent and constant dizziness, which he has had ever since.  He further claims his persistent dizziness eventually led to chronic panic attacks.

The Veteran's service treatment records confirm the Veteran slipped and fell on January 23, 1967, and he complained of back pain.  The records further confirm he was found on January 30, 1967, to have profound deafness of the left ear.  The Board further notes the Veteran is currently service connected for left ear hearing loss.

While a head injury is not detailed or specifically indicated in the Veteran's service treatment records, the Board finds the Veteran's testimony that he hit his head at the time of the 1967 fall credible and generally consistent with the medical evidence, especially in light of his left ear hearing loss.

Post service medical evidence reflects a complicated picture.  Although the Veteran claims he suffered dizzy spells ever since the 1967 military injury, medical records reflect a more significant post-military injury.  In July 1979, the Veteran was in a boating accident with his daughter, which he has said he barely survived.  In February 1980, the Veteran sought treatment with a private physician complaining of dizzy spells since the July 1979 boating accident.  He further indicated he was anxious and depressed.  This physician seemed to imply within this statement that the Veteran's dizzy spells may be a manifestation of his anxiety. 

Private treatment records from 1990 to 1993 similarly indicate the Veteran's anxiety, depression and nervousness to be the likely etiological factor responsible for the Veteran's dizzy spells or "light-headedness."  

In contrast, however, a private ear disease physician (ENT), diagnosed the Veteran with endolymphatic hydrops (edema of the inner ear) in September 2000.  In May 2001, this ENT recommended surgery for the Veteran's endolymphatic hydrops, which he indicated in his treatment note he would need if he wants his dizziness to get better.  It is noted that, at that time, the Veteran complained of a 21 year history of dizziness that did not seem to improve with more conservative treatment.  Despite the ENT's recommendation, it does not appear the Veteran ever underwent the surgery.  The Board finds noteworthy that the 21 year history noted in these records places the onset of the Veteran's dizziness in 1979,  the same year as the post-service boating accident.

The Veteran is also receiving SSA disability benefits primarily for his psychiatric diagnoses.  The Veteran was afforded a September 1995 SSA disability examination.  At that time, the Veteran complained of panic attacks and dizziness and noted he was discharged from the Navy because of "ear problems."  He further indicated he worked for 27 years until 1993 when he had to leave due to his dizziness, panic attacks and agoraphobia making him "accident prone."  The examiner determined that the Veteran was not truly suffering from "vertigo," but rather "light headiness" causing him to pass out.  The examiner further noted the Veteran's heart rate drops when he has panic attacks, which causes the dizziness.  The examiner ultimately diagnosed the Veteran to have panic disorder with agoraphobia and obsessive compulsive personality traits.  Similar to other records, the SSA examiner attributed the Veteran's dizziness as a manifestation of his panic disorder.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the dizziness and panic disorder issues were previously remanded mainly to afford the Veteran a VA examination to ascertain whether he has a current diagnosis associated with his continuous complaints of dizziness and whether his dizziness and/or panic disorder can be associated with his military service.

The Veteran was afforded a VA neurological examination in December 2009 where, despite the Veteran's complaints, the examiner found no acute findings warranting a diagnosis for vertigo or any other diagnosis to explain the dizziness.  Indeed, an MRI of the Veteran's brain indicated a small retention cyst, but was otherwise normal.  The December 2009 VA examiner did not render an opinion as to whether the Veteran currently has an inner ear disease, to include endolymphatic hydrops, responsible for his complaints of dizziness or whether his psychiatric diagnoses are responsible for his dizziness.  Indeed, the December 2009 VA examiner did not reconcile any of the conflicting medical evidence in the record.  Rather, the December 2009 VA examiner merely ruled out any neurological abnormality responsible for the Veteran's complaints.

The Veteran has never been afforded an ear disease VA examination or a psychiatric VA examination.

In light of the conflicting medical evidence with regard to the Veteran's current diagnoses and etiology, new VA examinations are indicated.

The AMC should also take this opportunity to obtain any and all missing relevant medical records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any and all relevant private (or VA) medical records not previously obtained relevant to his dizziness and psychiatric claims; thereafter, make efforts to obtain any identified records specifying that actual treatment records, rather than summaries, should be provided.

2. After obtaining the above records, to the extent available, schedule the Veteran for a VA ear disease examination.  The examiner should be asked to comment specifically on the following:
* Whether the Veteran currently has endolymphatic hydrops, vertigo or any other disorder (such as Meniere's disease) causing his "dizziness" or "light-headedness"; and
* If found, whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder is etiologically related to the in-service 1967 slip-and-fall injury versus the 1979 post-military boating accident; or
* Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any found disorder was caused or aggravated by the Veteran's service-connected left ear hearing loss. 

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, especially those rendered by the VA neurologist in December 2009, Dr. Lowery in 2000 and 2001, and the September 1995 SSA disability examination.  

3. After the previous requested development has been completed and the report of the VA ear disease examination has been associated with the claims folder, schedule the Veteran for a VA mental disorders examination.  The examiner should be asked to comment specifically on the following:
* What Axis I psychiatric disorder or disorders does the Veteran currently have;
* Whether any current psychiatric disorder found causes or aggravates his "dizziness" or "light-headedness" or, conversely, whether his complaints of "dizziness" and "light-headedness" are simply symptoms of his psychiatric disorder; and
* Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed psychiatric disorder is etiologically related to his any event, injury or disease incurred in service, specifically the in-service 1967 slip-and-fall injury (versus the 1979 post-military boating accident).

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.  
4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.





______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


